UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form10-Q QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2013 Commission File Number 001-34420 Globe Specialty Metals, Inc. (Exact name of registrant as specified in its charter) Delaware 20-2055624 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) One Penn Plaza 250West 34th Street, Suite4125 New York, NY 10119 (Address of principal executive offices, including zip code) (212)798-8122 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common stock, $0.0001par value The NASDAQ Global Select Market Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerþ Accelerated filero Non-accelerated filero Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).YesoNoþ As ofNovember4, 2013, the registrant had75,311,017 shares of common stock outstanding. Globe Specialty Metals, Inc. Page No. PART I Item 1. Financial Statements 1 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 20 PART II Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item 4. Mine Safety Disclosure 21 Item 6. Exhibits 21 SIGNATURES 22 EX-10.1 EX-31.1 EX-31.2 EX-32.1 EX-95 EX-101 PARTI Item1.Financial Statements 1 GLOBE SPECIALTY METALS, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets September 30, 2013 and June 30, 2013 (In thousands, except share and per share amounts) (Unaudited) September 30, June 30, ASSETS Current assets: Cash and cash equivalents $ 163,084 169,676 Accounts receivable, net of allowance for doubtful accounts of $793 and $793 at September 30, 2013 and June 30, 2013, respectively 76,865 83,816 Inventories 90,506 101,197 Deferred tax assets 15,229 11,504 Prepaid expenses and other current assets 19,584 26,338 Total current assets 365,268 392,531 Property, plant, and equipment, net of accumulated depreciation, depletion and amortization 418,074 422,447 Deferred tax assets 125 125 Goodwill 43,177 43,177 Other intangible assets 477 477 Investments in unconsolidated affiliates 5,973 5,973 Other assets 4,358 6,893 Total assets $ 837,452 871,623 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ 38,554 41,039 Short-term debt 15 284 Revolving credit agreements 9,000 9,000 Accrued expenses and other current liabilities 62,136 48,886 Total current liabilities 109,705 99,209 Long-term liabilities: Revolving credit agreements 100,000 130,250 Deferred tax liabilities 34,634 37,375 Other long-term liabilities 59,460 58,709 Total liabilities 303,799 325,543 Commitments and contingencies (note 11) Stockholders’ equity: Common stock, $0.0001 par value. Authorized, 150,000,000 shares; issued, 75,593,454 and 75,588,986 shares at September 30, 2013 and June 30, 2013, respectively 8 8 Additional paid-in capital 397,676 399,234 Retained earnings 58,598 70,628 Accumulated other comprehensive loss (4,358) (4,918) Treasury stock at cost, 282,437 shares at September 30, 2013 and June 30, 2013 (4) (4) Total Globe Specialty Metals, Inc. stockholders’ equity 451,920 464,948 Noncontrolling interest 81,733 81,132 Total stockholders’ equity 533,653 546,080 Total liabilities and stockholders’ equity $ 837,452 871,623 See accompanying notes to condensed consolidated financial statements. 2 GLOBE SPECIALTY METALS, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Operations Three months ended September 30, 2013 and 2012 (In thousands, except per share amounts) (Unaudited) Three Months Ended September 30, Net sales $ 172,994 200,708 Cost of goods sold 152,280 168,640 Selling, general, and administrative expenses 25,138 37,720 Operating loss (4,424) (5,652) Other income (expense): Interest income 128 171 Interest expense, net of capitalized interest (4,878) (1,516) Foreign exchange (loss) gain (381) 545 Other income 21 115 Loss before benefit from income taxes (9,534) (6,337) Benefit from income taxes (2,709) (1,269) Net loss (6,825) (5,068) Income attributable to noncontrolling interest, net of tax (27) (637) Net loss attributable to Globe Specialty Metals, Inc. $ (6,852) (5,705) Weighted average shares outstanding: Basic 75,310 75,051 Diluted 75,310 75,051 Loss per common share: Basic $ (0.09) (0.08) Diluted (0.09) (0.08) Cash dividends declared per common share 0.07 0.06 See accompanying notes to condensed consolidated financial statements. 3 GLOBE SPECIALTY METALS, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Comprehensive Income (Loss) Three months ended September 30, 2013 and 2012 (In thousands) (Unaudited) Three Months Ended September 30, Net loss $ (6,825) (5,068) Other comprehensive income (loss) Foreign currency translation adjustment 1,134 2,225 Unrealized loss on available for sale securitites, net of tax — (1) Total other comprehensive income 1,134 2,224 Comprehensive loss (5,691) (2,844) Comprehensive income attributable to noncontrolling interest 601 1,749 Comprehensive loss attributable to Globe Specialty Metals, Inc. $ (6,292) (4,593) See accompanying notes to condensed consolidated financial statements. 4 GLOBE SPECIALTY METALS, INC. AND SUBSIDIARIES Condensed Consolidated Statement of Changes in Stockholders’ Equity Three months ended September 30, 2013 (In thousands) (Unaudited) Globe Specialty Metals, Inc. Stockholders’ Equity Accumulated Additional Other Treasury Total Common Stock Paid-In Retained Comprehensive Stock Noncontrolling Stockholders’ Shares Amount Capital Earnings (Loss) Income at Cost Interest Equity Balance at June 30, 2013 75,589 $ 8 399,234 70,628 (4,918) (4) 81,132 546,080 Share-based compensation 4 — (1,558) — (1,558) Cash dividend — — — (5,178) — — — (5,178) Comprehensive (loss) income — — — (6,852) 560 — 601 (5,691) Balance at September 30, 2013 75,593 $ 8 397,676 58,598 (4,358) (4) 81,733 533,653 See accompanying notes to condensed consolidated financial statements. 5 GLOBE SPECIALTY METALS, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows Three months ended September 30, 2013 and 2012 (In thousands) (Unaudited) Three Months Ended September 30, Cash flows from operating activities: Net loss $ (6,825) (5,068) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization 10,913 11,456 Depletion 374 227 Share-based compensation (1,558) (8,707) Deferred financing fees 3,524 200 Deferred taxes (6,530) (9,045) Amortization of customer contract liabilities (1,730) (1,343) Accretion 66 64 Unrealized foreign exchange loss — (976) Changes in operating assets and liabilities: Accounts receivable, net 7,203 2,819 Inventories 11,000 (13,528) Prepaid expenses and other current assets 6,599 1,290 Accounts payable 236 4,891 Accrued expenses and other current liabilities 13,416 34,102 Other 2,006 (459) Net cash provided by operating activities 38,694 15,923 Cash flows from investing activities: Capital expenditures (7,203) (8,025) Net cash used in investing activities (7,203) (8,025) Cash flows from financing activities: Payments of short-term debt (269) — Borrowings under revolving credit agreements 131,400 4,292 Payments under revolving credit agreements (161,650) (1,695) Debt issuance costs (1,080) — Dividend payment (5,178) (4,691) Other financing activities (633) (627) Net cash used in financing activities (37,410) (2,721) Effect of exchange rate changes on cash and cash equivalents (673) (1,078) Net (decrease) increase in cash and cash equivalents (6,592) 4,099 Cash and cash equivalents at beginning of period 169,676 178,010 Cash and cash equivalents at end of period $ 163,084 182,109 Supplemental disclosures of cash flow information: Cash paid for interest, net of capitalized interest $ 1,009 1,080 Cash paid for income taxes, net of refunds totaling $164 and $0, respectively 600 1,857 See accompanying notes to condensed consolidated financial statements. 6 GLOBE SPECIALTY METALS, INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements Three months ended September 30, 2013 and 2012 (Dollars in thousands, expect share and per share amounts) (Unaudited) (1)Organization and Business Operations Globe Specialty Metals, Inc. and subsidiary companies (the Company, we, or our) is among the world’s largest producers of silicon metal and silicon-based alloys, important ingredients in a variety of industrial and consumer products. The Company’s customers include major silicone chemical, aluminum and steel manufacturers, auto companies and their suppliers, ductile iron foundries, manufacturers of photovoltaic solar cells and computer chips, and concrete producers. (2)Summary of Significant Accounting Policies a.Basis of Presentation In the opinion of the Company’s management, the accompanying condensed consolidated financial statements include all adjustments necessary for a fair presentation in accordance with accounting principles generally accepted in the United States of America (U.S.GAAP) of the results for the interim periods presented and such adjustments are of a normal, recurring nature. The accompanying condensed consolidated financial statements should be read in conjunction with the Company’s Annual Report on Form10-K for the fiscal year ended June 30, 2013. There have been no material changes to the Company’s significant accounting policies during the three months ended September 30, 2013. b.Use of Estimates The Company prepares its condensed consolidated financial statements in accordance with U.S. GAAP. The preparation of these financial statements requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenues and expenses, as well as the disclosure of contingent assets and liabilities. The Company based its estimates and judgments on historical experience, known or expected trends and other factors that are believed to be reasonable under the circumstances. Actual results may differ from these estimates. c.Revenue Recognition Revenue is recognized in accordance with Financial Accounting Standards Board (FASB) ASC Topic 605, Revenue Recognition,when a firm sales agreement is in place, delivery has occurred and title and risks of ownership have passed to the customer, the sales price is fixed or determinable, and collectability is reasonably assured. Shipping and other transportation costs charged to buyers are recorded in both net sales and cost of goods sold. Sales taxes collected from customers and remitted to governmental authorities are accounted for on a net basis and, therefore, are excluded from net sales. When the Company provides a combination of products and services to customers, the arrangement is evaluated under ASC Subtopic 605-25, Revenue Recognition— Multiple Element Arrangements (ASC 605.25). ASC 605.25 addresses certain aspects of accounting by a vendor for arrangements under which the vendor will perform multiple revenue-generating activities. If the Company cannot objectively determine the fair value of any undelivered elements under an arrangement, the Company defers revenue until all elements are delivered and services have been performed, or until fair value can objectively be determined for any remaining undelivered elements. d. Property, Plant, and Equipment Property, plant, and equipment are recorded at cost. Depreciation is calculated using the straight-line method based on the estimated useful lives of assets. The estimated useful lives of property, plant, and equipment are as follows: Range of Useful Lives Asset Type: Land improvements and land use rights 20 to 36 years Buildings 35 to 40 years Manufacturing equipment 5 to 25 years Furnaces 10 to 20 years Other 2 to 10 years Costs that do not extend the life of an asset, materially add to its value, or adapt the asset to a new or different use are considered repair and maintenance costs and expensed as incurred. Costs for mineral properties, which are incurred to expand capacity of operating mines, are capitalized and charged to operations based on the units-of production method over the estimated proven and probable reserve tons and based on the average useful life of the mine. Mine development costs include costs incurred for site preparation and development of the mines during the development stage, and are charged to operations on a straight-line basis over the estimated operational life of the mine. e.Recent Accounting Pronouncements In June 2011, the Financial Accounting Standards Board (FASB) amended its accounting guidance on the presentation of comprehensive income in financial statements to improve the comparability, consistency and transparency of financial reporting and to increase the prominence of items that are recorded in other comprehensive income. The new accounting guidance requires entities to report components of comprehensive income in either (1) a continuous statement of comprehensive income or (2) two separate but consecutive statements. The provisions of the guidance were effective as of the beginning of our 2013 fiscal year. Accordingly, we have presented the components of net income and other comprehensive income for the three months ended September 30, 2013 and September 30, 2012 as two separate but consecutive statements. In February 2013, the FASB issued guidance that would require an entity to provide enhanced footnote disclosures to explain the effect of reclassification adjustments on other comprehensive income by component and provide tabular disclosure in the footnotes showing the effect of items reclassified from accumulated other comprehensive income on the line items of net income. The provisions of the guidance were effective as of the beginning of our 2014 fiscal year. We have adopted this standard during the current fiscal year. The adoption of this standard did not have any material effect on our consolidated financial condition or results of operations during the current periods. (3)Business Combinations Step Acquisition: On December 20, 2012, the Company closed its stock purchase of the remaining 50% interest in an existing equity investment. The total purchase price was $5,000, of which $4,500 was financed using cash on hand and the remaining $500 is subject to the finalization of the working capital settlement. The Company recognized a gain of approximately $1,655 on the fair value remeasurement (based on the transaction price) of its existing 50% equity investment.Based on the preliminary purchase price allocation, goodwill totaling $3,205 has been recorded and has been assigned to the GMI operating segment. 7 (4)Inventories Inventories comprise the following: September 30, June 30, Finished goods $ 30,876 35,015 Work in process 5,944 4,133 Raw materials 38,170 47,919 Parts and supplies 15,516 14,130 Total $ 90,506 101,197 At September 30, 2013, $83,404 in inventory is valued using the first-in, first-out method and $7,102 using the average cost method. At June 30, 2013, $93,320 in inventory is valued using the first-in, first-out method and $7,877 using the average cost method. (5)Property, Plant, and Equipment Property, plant, and equipment, net, is comprised of the following: September 30, June 30, Land, land improvements, and land use rights $ 9,125 9,085 Building and improvements 88,234 87,486 Machinery and equipment 200,839 196,915 Furnaces 204,059 202,444 Mineral reserves 55,843 55,843 Mine development 4,863 4,863 Other 11,842 11,279 Construction in progress 7,011 6,786 Property, plant, and equipment, gross 581,816 574,701 Less accumulated depreciation, depletion and amortization (163,742) (152,254) Property, plant, and equipment, net $ 418,074 422,447 Depreciation, depletion and amortization expense for the three months ended September 30, 2013 was $11,287, of which $11,018 is recorded in cost of goods sold and $269 is recorded in selling, general, and administrative expenses, respectively. Depreciation, depletion and amortization expense for the three months ended September 30, 2012 was $11,683, of which $11,502 is recorded in cost of goods sold and $181 is recorded in selling, general, and administrative expenses, respectively. Capitalized interest for the three months ended September 30, 2013 and 2012 was $0 and $0, respectively. (6)Goodwill and Other Intangibles Goodwill and other intangibles presented below have been allocated to the Company’s operating segments. a.Goodwill Changes in the carrying amount of goodwill, by reportable segment, during the three months ended September 30, 2013 are as follows: Globe GMI Metales Solsil Other Total Goodwill $ Accumulated impairment loss — Balance at June 30, 2013 — Goodwill Accumulated impairment loss — (7,130) Balance at September 30, 2013 $ — b.Other Intangible Assets There were no changes in the value of the Company’s indefinite lived intangible assets during the three months ended September 30, 2013 and 2012. (7)Debt a.Short-Term Debt Short-term debt comprises the following: Weighted Outstanding Average Unused Balance Interest Rate Credit Line September 30, 2013: Type debt: Export financing $ — NA $ 9,555 Other 15 7.00% — Total $ 15 $ 9,555 June 30, 2013: Type debt: Export financing $ — NA $ 9,690 Other 284 7.00% — Total $ 284 $ 9,690 8 Export Financing Agreements – The Company’s Argentine subsidiary maintains various short-term export financing agreements. Generally, these arrangements are for periods ranging between seven and eleven months, and require the Company to pledge as collateral certain export receivable. b .Revolving Credit Agreements A summary of the Company’s revolving credit agreements at September 30, 2013 is as follows: Weighted Outstanding Average Unused Total Balance Interest Rate Commitment Commitment Revolving multi-currency credit facility $ 100,000 1.68% $ 198,620 300,000 Revolving credit facility 9,000 2.33% 11,000 20,000 Revolving credit agreement — 5.00% 14,585 14,585 On August 20, 2013 the Company entered into a $300,000 five-year revolving multi-currency credit facility, which includes a $10,000 sublimit for swing line loans and a $25,000 sublimit letter of credit facility. The credit facility refinanced existing debt under the revolving multi-currency credit agreement dated May 31, 2012 and closing costs. The credit facility currently provides up to an additional $198,620 of borrowing capacity as of September 30, 2013. At the Company’s election, the credit facility may be increased by an amount up to $150,000 in the aggregate; such increase may be in the form of term loans or increases in the revolving credit line, subject to lender commitments and certain conditions as described in the credit agreement. The agreement contains provisions for adding domestic and foreign subsidiaries of the Company as additional borrowers under the credit facility. The agreement terminates on August 20, 2018 and requires no scheduled prepayments before that date. The Company classifies borrowings under this credit facility as long-term liabilities. Interest on borrowings under the credit agreement is payable, at the Company’s election, at either (a) a base rate (the higher of (i) the U.S. federal funds rate plus 0.50% per annum, (ii) the Administrative Agent’s prime rate or (iii) a Eurocurrency Rate for loans with a one month interest period plus 1.00% per annum plus a margin ranging from 0.50% to 1.50% per annum (such margin determined by reference to the leverage ratio set forth in the credit agreement), or (b) the Eurocurrency Rate plus a margin ranging from 1.50% to 2.50% per annum (such margin determined by reference to the leverage ratio set forth in the credit agreement). Certain commitment fees are also payable under the credit agreement. The credit agreement contains various covenants. They include, among others, a maximum net debt to earnings before income tax, depreciation and amortization ratio and a minimum interest coverage ratio. The credit facility is guaranteed by certain of the Company’s domestic subsidiaries (the “Guarantors”). Borrowings under the credit agreement are collateralized by the assets of the Company and the Guarantors, including certain real property, equipment, accounts receivable, inventory and the stock of certain of the Company’s and the Guarantors’ subsidiaries. The Company was in compliance with the loan covenants at September 30, 2013. At September 30, 2013, there was a $100,000 balance outstanding on the revolving multi-currency credit facility. The total commitment outstanding on this credit facility includes $440 of outstanding letters of credit associated with supplier contracts, $300 of outstanding letters of credit associated with economic development, and $640 of outstanding letters of credit associated with landlord guarantees. On May 31, 2012 the Company entered into a credit agreement which provided for a $300,000 five-year revolving multi-currency credit facility. Outstanding balances on this revolving credit facility were paid down and refinanced with the new revolving multi-currency credit facility the Company entered into on August 20, 2013. On October 1, 2010, the Company entered into a revolving credit facility, amended on March 5, 2012 and further amended on June 30, 2013.The amended agreement provides for a $20,000 revolving credit facility. Total borrowings under this revolving credit facility were $9,000 at September 30, 2013. Interest on advances under the revolving credit facility accrues at LIBOR plus an applicable margin percentage or, at the Company’s option, prime plus an applicable margin percentage. The credit facility is subject to certain restrictive and financial covenants, which include limits on additional debt, a maximum ratio of debt to earnings before interest, taxes, depreciation and amortization and minimum net worth. The Company was in compliance with the loan covenants at September 30, 2013. The Company classifies borrowings under this revolving credit facility as current liabilities as the arrangement is payable in full upon the earlier of 10 business days following written demand by the lender or the agreement’s expiration on December 31, 2014. The Company’s subsidiary, Quebec Silicon, entered into a revolving credit agreement dated October 1, 2010, amended on November 23, 2011 and further amended and restated on September 20, 2012, which provides for up to $15,000 Canadian Dollars to fund Quebec Silicon’s working capital requirements. Funding under the revolving credit agreement is available upon request at any time, up to the full amount of the unused credit commitment and subject to continued compliance with the terms of the agreement. Interest on borrowings under the credit agreement is payable at a variable rate of Canadian prime plus 2.00% (5.00% at September 30, 2013), payable quarterly. The credit agreement expires on September 20, 2015, and may be terminated earlier, at the lender’s discretion subject to certain change in ownership conditions being met. All of Quebec Silicon’s assets, properties and revenues have been pledge as security for Quebec Silicon’s obligations under the revolving credit agreement. As of September 30, 2013, there was zero outstanding balance under the facility. c.Fair Value of Debt The recorded carrying values of our debt balances approximate fair value given our debt is at variable rates tied to market indicators or is short-term in nature. (8)Derivative Instruments The Company enters into derivative instruments to hedge certain interest rate, currency, and commodity price risks. The Company does not engage in interest rate, currency, or commodity speculation, and no derivatives are held for trading purposes. All derivatives are accounted for using mark-to-market accounting. The Company believes it is not practical to designate its derivative instruments as hedging instruments as defined under ASC Subtopic 815-10, Derivatives and Hedging (ASC 815). Accordingly, the Company adjusts its derivative financial instruments to current market value through the condensed consolidated statement of operations based on the fair value of the agreement as of period-end. Although not designated as hedged items as defined under ASC 815, these derivative instruments serve to significantly offset the Company’s interest rate, currency, and commodity risks. Gains or losses from these transactions offset gains or losses on the assets, liabilities, or transactions being hedged. No credit loss is anticipated as the counterparties to these agreements are major financial institutions that are highly rated. Interest Rate Risk: The Company is exposed to market risk from changes in interest rates on certain of its short-term and long-term debt obligations. The Company currently has no interest rate derivatives to reduce exposure to interest rate fluctuations. Foreign Currency Risk: The Company is exposed to market risk arising from changes in currency exchange rates as a result of its operations outside the United States, principally in Argentina, China and Canada. A portion of the Company’s net sales generated from its non-U.S.operations is denominated in currencies other than the U.S.dollar. Most of the Company’s operating costs for its non-U.S.operations are denominated in local currencies, principally the Canadian dollar, Argentine peso and the Chinese renminbi. Consequently, the translated U.S.dollar value of the Company’s non-U.S.dollar net sales, and related accounts receivable balances, and its operating costs are subject to currency exchange rate fluctuations. Derivative instruments are not used extensively to manage this risk. At September 30, 2013, the Company had foreign exchange option contracts covering approximately 2,000 Euros, expiring in October 2013, at an average exchange rate of 1.35 Canadian dollar to 1.00 Euro, and foreign exchange forward contracts covering approximately 5,075 Euros, expiring at dates ranging from October 2013 to November 2013, at an average exchange rate of 1.33 US dollar to 1.00 Euro. 9 Commodity Price Risk: The Company is exposed to price risk for certain raw materials and energy used in its production process. The raw materials and energy that the Company uses are largely commodities subject to price volatility caused by changes in global supply and demand and governmental controls. Derivative financial instruments are not used extensively to manage the Company’s exposure to fluctuations in the cost of commodity products used in its operations. The Company attempts to reduce the impact of increases in its raw material and energy costs by negotiating long-term contracts and through the acquisition of companies or assets for the purpose of increasing its access to raw materials with favorable pricing terms. In October 2010, the Company entered into a power hedge agreement on an 87,600 MWh notional amount of electricity for power required by our Niagara Falls, New York plant not supplied by the facility’s long-term power contract over the term of the hedge agreement. The notional amount decreased equally per month from the agreement’s July 1, 2012 effective data through its expiration on June 30, 2013. Under this power agreement, the Company fixed the power rate at $39.95 per MWh over the life of the contract. The effect of the Company’s derivative instruments on the condensed consolidated statement of operations is summarized in the following table: (Loss) Gain Recognized During the Three Months Ended September 30, Location of (Loss) Gain Foreign exchange forwardand option contracts $ 71 Foreign exchange (loss) gain Power hedge — Cost of goods sold The fair values of the Company’s derivative instruments at September 30, 2013 are summarized in note15 (Fair Value Measures). The asset associated with the Company’s foreign exchange option contracts of $1 is included in prepaid expenses and other current assets, and the liability associated with the Company’s foreign exchange forward contracts of $142 is included in accrued expenses and other current liabilities. The Company holds no power hedges at September 30, 2013. (9)Pension Plans The Company’s subsidiary, Globe Metallurgical Inc. (GMI), sponsors three noncontributory defined benefit pension plans covering certain domestic employees. These plans were frozen in 2003. The Company’s subsidiary, Core Metals, sponsors a noncontributory defined benefit pension plan covering certain domestic employees. This plan was closed to new participants in April 2009. The Company’s subsidiary, Quebec Silicon, sponsors a contributory defined benefit pension plan and postretirement benefit plan for certain employees, based on length of service and remuneration. Postretirement benefits consist of a group insurance plan covering plan members for life insurance, disability, hospital, medical, and dental benefits. The components of net periodic pension expense for the Company’s defined benefit pension plans are as follows: Three Months Ended September 30, Interest cost $ Service cost Expected return on plan assets Amortization of net loss Net periodic pension expense $ The Company expects to make discretionary contributions of approximately $3,205 to the plans for the fiscal year ending June30, 2014, of which $897 has been contributed through September 30, 2013. (10)Income Taxes The provision for income taxes is based on the current estimate of the annual effective tax rate, adjusted as necessary for quarterly events. In accordance with ASC Topic 740, Income Taxes— Accounting for Income Taxes in Interim Periods, the Company’s quarterly effective tax rate does not reflect a benefit associated with losses related to certain foreign subsidiaries. The effective tax rates for the three months ended September 30, 2013 and 2012 were based on our forecasted annualized effective tax rates, adjusted for discrete items that occurred within the respective periods. The Company’s effective tax rate for the three months ended September 30, 2013 was a tax benefit of 28.4% compared to a tax benefit of 20.0% for the three months ended September 30, 2012. The estimated annual effective tax expense rate excluding discrete items is 35.1% for the three months ended September 30, 2013.The higher tax benefit is as a result of a tax benefit in one jurisdiction with net loss offset by tax expense in other jurisdictions. The Company maintains valuation allowances where it is more likely than not that all or a portion of a deferred tax asset will not be realized. In determining whether a valuation allowance is warranted, the Company evaluates factors such as prior earnings history, expected future earnings, carry back and carry forward periods, and tax strategies that could potentially enhance the likelihood of the realization of a deferred tax asset. During the three months ended September 30, 2013, the Company’s net valuation allowances increased primarily due to the establishment of additional valuation allowances against net operating losses (NOLs) in foreign jurisdictions that more likely than not will not be utilized. The Company files a consolidated U.S.income tax return and tax returns in various state and local jurisdictions. Our subsidiaries also file tax returns in various foreign jurisdictions. The Company’s principal jurisdictions include the U.S., Argentina, Canada, Poland, and China. A number of years may elapse before a tax return is audited and finally resolved. The open tax years subject to examination varies depending on the tax jurisdiction. The Company’s major taxing jurisdictions and the related open tax years subject to examination are as follows: the U.S.from 2010 to present, Canada from 2012 to present, Argentina from 2008 to present, and China from 2010 to present. The Company regularly evaluates its tax positions for additional unrecognized tax benefits and associated interest and penalties, if applicable. There are many factors that are considered when evaluating these tax positions including: interpretation of tax laws, recent tax litigation on a position, past audit or examination history, and subjective estimates and assumptions that have been deemed reasonable by management. However, if management’s estimates are not representative of actual outcomes, the Company’s results could be materially impacted. There were no material changes in the Company’s uncertain tax positions during the three months ended September 30, 2013. (11)Commitments and Contingencies a.Legal Contingencies The Company is subject to various lawsuits, investigations, claims, and proceedings that arise in the normal course of business, including, but not limited to, employment, commercial, environmental, safety, and health matters, as well as claims associated with our historical acquisitions and divestitures. Although it is not presently possible to determine the outcome of these matters, in the opinion of management, the ultimate disposition of these matters will not have a material adverse effect on the Company’s consolidated financial position, results of operations, or liquidity. 10 b.Environmental Contingencies It is the Company’s policy to accrue for costs associated with environmental assessments, remedial efforts, or other environmental liabilities when it becomes probable that a liability has been incurred and the costs can be reasonably estimated. When a liability for environmental remediation is recorded, such amounts will be recorded without giving effect to any possible future recoveries. At September 30, 2013, there are no significant liabilities recorded for environmental contingencies. With respect to the cost for ongoing environmental compliance, including maintenance and monitoring, such costs are expensed as incurred unless there is a long-term monitoring agreement with a governmental agency, in which case a liability is established at the inception of the agreement. c.Employee Contracts As of September 30, 2013, there are 449 employees that are covered by union agreements expiring within one year.As of September 30, 2013 the Company exercised its right to lockout its 140 union employees from its Canadian affiliate, Quebec Silicon Limited Partnership. (12)Stockholders’ Equity Dividend On August 20, 2013, the Company’s Board of Directors approved an annual dividend of $0.275 per common share, payable quarterly in September 2013, December 2013, March 2014 and June 2014. The September 2013 quarterly dividend of $0.06875 per share, totaling $5,178, was paid on September 24, 2013 to shareholders of record at the close of business on September 10, 2013. (13)Loss Per Share Basic loss per common share is calculated based on the weighted average number of common shares outstanding during the three months ended September 30, 2013 and 2012, respectively. Diluted loss per common share assumes the exercise of stock options or the vesting of restricted stock grants provided in each case the effect is dilutive. The reconciliation of the amounts used to compute basic and diluted loss per common share for the three months ended September 30, 2013 and 2012 is as follows: Three Months Ended September 30, Basic loss per share computation Numerator: Net loss attributable to Globe Specialty Metals, Inc. $ Denominator: Weighted average basic shares outstanding Basic loss per common share $ Diluted loss per share computation Numerator: Net loss attributable to Globe Specialty Metals, Inc. $ Denominator: Weighted average basic shares outstanding Effect of dilutive securities — — Weighted average diluted shares outstanding Diluted loss per common share $ Potential common shares associated with outstanding stock options totaling 227,874 and 208,578 were excluded from the calculation of diluted loss per common share because their effect would be anti-dilutive for the three months ended September 30, 2013 and 2012, respectively. (14)Share-Based Compensation a. Stock Plan The Company’s share-based compensation program consists of the Globe Specialty Metals, Inc. 2006 Employee, Director and Consultant Stock Plan (the Stock Plan). The Stock Plan was initially approved by the Company’s stockholders on November10, 2006, and was amended and approved by the Company’s stockholders on December 6, 2010 to increase by 1,000,000 the number of shares of common stock authorized for issuance under the Stock Plan. The Stock Plan, as amended, provides for the issuance of a maximum of 6,000,000shares of common stock for the granting of incentive stock options, nonqualified options, stock grants, and share-based awards. Any remaining shares available for grant, but not yet granted, will be carried over and used in the following fiscal years. On August 17, 2012, the Board authorized the Company to offer to amend outstanding options representing the right to purchase shares issued to directors, officers and current employees pursuant to the Stock Plan, to permit these options alternatively to be settled for cash or exercised for the issuance of shares, at the election of the option holder. This modification of the outstanding options changed its classification from equity awards to liability awards and the fair value of the liability awards is remeasured at the end of each reporting period through settlement. These outstanding options are excluded from the weighted average diluted shares outstanding calculation in note 13 (Loss Per Share) as the Company believes the outstanding options will be settled in cash. At September 30, 2013, there were 231,651shares available for grant. All option grants have maximum contractual terms ranging from 5 to 10years. During the three months ended September 30, 2013, share-based compensation awards consisted of the issuance of 241,711 nonqualified stock options and 6,615 restricted stock grants. A summary of the changes in options outstanding under the Stock Plan during the three months ended September 30, 2013 is presented below: 11 Weighted- Average Weighted- Remaining Aggregate Number of Average Contractual Intrinsic Options Exercise Price Term in Years Value Outstanding as of June 30, 2013 3,795,252 $ 8.74 1.79 $ 17,452 Granted 241,711 12.42 Exercised 8.40 Forfeited and expired — — Outstanding as of September 30, 2013 4,033,629 $ 8.96 1.74 $ 30,244 Exercisable as of September 30, 2013 3,271,407 $ 7.21 1.30 $ 29,478 The Company estimates the fair value of grants using the Black-Scholes option pricing model. The following assumptions were used to estimate the fair value of stock option awards for the three months ended and as of September 30, 2013: Risk-free interest rate 0.04 to 1.39% Expected dividend yield 1.62 to 2.21% Expected volatility 26.05 to 59.09% Expected term (years) 0.58 to 5.05 The risk-free interest rate is based on the yield of zero coupon U.S. Treasury bonds with terms similar to the expected term of options. The expected dividend yield is estimated over the expected life of the options based on our historical annual dividend activity. The expected volatility reflects movements in our stock price over the most recent historical period equivalent to the expected life of the options. However, since historical trading data related to the Company’s common stock does not exceed the expected life of certain options, the expected volatility over the term of those options is estimated using the historical volatilities of similar companies.The expected forfeiture rate is zero as anticipated forfeitures are estimated to be minimal based on historical data.The expected term is based on historical and estimated exercise behavior. During the three months ended September 30, 2013, 60,875 options vested, resulting in total vested options of 3,271,407. There are 762,222 nonvested options outstanding at September 30, 2013. For the three months ended September 30, 2013, pre-tax share-based compensation expense was $11,262. For the three months ended September 30, 2012, pre-tax share-based compensation expense was $24,056. The expense is reported within selling, general, and administrative expenses. The $30,033 liability associated with share-based compensation awards at September 30, 2013 is included in accrued expenses and other current liabilities. b. Executive Bonus Plan In addition to share-based awards issued under the Stock Plan, the Company issues restricted stock units under the Company’s Executive Bonus Plan. These restricted stock units proportionally vest over three years, but are not delivered until the end of the third year. The Company will settle these awards by cash transfer, based on the Company’s stock price on the date of transfer. During the three months ended September 30, 2013, there were no restricted stock units granted, and as of September 30, 2013, 634,041 restricted stock units were outstanding. For the three months ended September 30, 2013, pre-tax compensation expense for these restricted stock units was $2,165. The expense is reported within selling, general, and administrative expenses. Of the $5,351 liability associated with these restricted stock units at September 30, 2013, $501 is included in accrued expenses and other current liabilities and $4,850 is included in other long-term liabilities. c. Stock Appreciation Rights The Company issues cash-settled stock appreciation rights as an additional form of incentivized bonus. The stock appreciation rights vest and become exercisable in one-third increments over three years. The Company will settle these awards by cash transfer, based on the difference between the Company’s stock price on the date of exercise and the date of grant. During the three months ended September 30, 2013, there were 969,607 stock appreciation rights granted, and as of September 30, 2013, 969,607 stock appreciation rights were outstanding. For the three months ended September 30, 2013, pre-tax compensation expense for these stock appreciation rights was $109. The expense is reported within selling, general, and administrative expenses. The liability associated with the Company’s stock appreciation rights of $109 is included in other long-term liabilities. d. Unearned Compensation Expense As of September 30, 2013, the Company has unearned compensation expense of $8,605, before income taxes, related to nonvested stock options, restricted stock units, and stock appreciation rights. The unrecognized compensation expense represents the minimum expense to be recognized over the grant date vesting terms or earlier as a result of accelerated expense recognition due to remeasurement of compensation cost for liability classified awards.Future expense may exceed the unearned compensation expense in the future due to the remeasurement of liability classified awards. (15)Fair Value Measures ASC 820, Fair Value Measures and Disclosures, establishes a fair value hierarchy for disclosure of fair value measurements. The fair value framework requires the categorization of assets and liabilities into three levels based upon the assumptions (inputs) used to value the assets or liabilities. Level1 provides the most reliable measure of fair value, whereas Level3 generally requires significant management judgment. The three levels are defined as follows: Level1— Quoted prices in active markets for identical assets or liabilities. Level2— Observable inputs other than those included in Level1. For example, quoted prices for similar assets or liabilities in active markets or quoted prices for identical assets or liabilities in inactive markets. Level3— Unobservable inputs reflecting management’s own assumptions about the inputs used in pricing the asset or liability. For example, cash flow modeling using inputs based on management’s assumptions. The following table summarizes assets measured at fair value on a recurring basis at September 30, 2013: Total Level 1 Level 2 Level 3 Foreign exchange option contracts $ 1 — 1 — Total $ 1 — 1 — 12 The following table summarizes liabilities measured at fair value on a recurring basis at September 30, 2013: Total Level 1 Level 2 Level 3 Foreign exchange forward contracts $ 142 — 142 — Liability classified stock options 30,033 — 30,033 — Restricted stock units 5,678 5,678 — — Stock appreciation rights 109 — 109 — Total $ 35,962 5,678 30,284 — The following table summarizes assets measured at fair value on a recurring basis at June 30, 2013: Total Level 1 Level 2 Level 3 Foreign exchange forward and option contracts $ 251 — 251 — Total $ 251 — 251 — The following table summarizes liabilities measured at fair value on a recurring basis at June 30, 2013: Total Level 1 Level 2 Level 3 Liability classified stock options $ 17,208 — 17,208 — Restricted stock units 3,379 3,379 — — Total $ 20,587 3,379 17,208 — Derivative liabilities related to the foreign exchange forward and option contracts are summarized in note8 (Derivative Instruments). Fair values are determined by independent brokers using quantitative models based on readily observable market data. The fair value of restricted stock units is based on quoted market prices of the Company stock at the end of each reporting period. See note14 (Share-Based Compensation) for information regarding the fair value of our liability classified stock options. See note7 (Debt) for information regarding the fair value of our outstanding debt. (16)Related Party Transactions From time to time, the Company enters into transactions in the normal course of business with related parties. Management believes that such transactions are at arm’s length and for terms that would have been obtained from unaffiliated third parties. A current and a former member of the board of directors are affiliated with Marco International. During the three months ended September 30, 2013 and 2012, the Company: • Entered into agreements with Marco International to purchase carbon electrodes. MarcoInternational billed $771 and $14,347, respectively, under these agreements. At September 30, 2013 and June 30, 2013, payables to Marco International under these agreements totaled $263 and $0, respectively. • Entered into agreements with Marco International to purchase rare earth. MarcoInternational billed $189 and $0, respectively, under these agreements. At September 30, 2013 and June 30, 2013, payables to Marco International under these agreements totaled $189 and $0, respectively. • Entered into an agreement to sell ferrosilicon to Marco International. Net sales were $41 and $137, respectively, under this agreement. At September 30, 2013 and June 30, 2013, receivables from Marco International under this agreement totaled $41 and $0, respectively. • Entered into an agreement to sell calcium silicon powder to Marco International. Net sales were $916 and $464, respectively, under this agreement. At September 30, 2013 and June 30, 2013, receivables from Marco International under this agreement totaled $611 and $0, respectively. (17)Operating Segments Operating segments are based upon the Company’s management reporting structure and include the following five reportable segments: • GMI— a manufacturer of silicon metal and silicon-based alloys and a provider of specialty metallurgical coal for the silicon metal and silicon-based alloys industries located in North America. • Globe Metales— a manufacturer of silicon-based alloys located in Argentina. • Solsil— a developer of upgraded metallurgical grade silicon metal located in the United States. • Corporate— general corporate expenses, investments, and related investment income. • Other— operations that do not fit into the above reportable segments and are immaterial for purposes of separate disclosure. The operating segments include Yonvey’s electrode production operations and certain other distribution operations for the sale of silicon metal and silicon-based alloys. Each of our reportable segments distributes its products in both its country of domicile, as well as to other international customers. The following presents the Company’s consolidated net sales by product line: Three Months Ended September 30, Silicon metal $ 85,335 112,912 Silicon-based alloys 61,396 67,141 Other 26,263 20,655 Total $ 172,994 200,708 13 a.Segment Data Summarized financial information for our reportable segments as of, and for, the three months ended September 30, 2013 and 2012, is shown in the following tables: Three Months Ended September 30, Net Sales Operating Income (Loss) Income (Loss) Before Income Taxes Total Assets GMI $ 159,600 10,828 10,056 688,189 Globe Metales 11,941 1,329 557 71,138 Solsil — 15,347 Corporate — 410,268 Other 3,209 27,832 Eliminations 220 220 $ 172,994 837,452 Three Months Ended September 30, Net Sales Operating
